Citation Nr: 0734098	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to  December 27, 2004, 
for the assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran presented testimony before the Board in September 
2007.  The transcript has been obtained and associated with 
the claims folder.

The veteran's claim was advanced on the Board's docket in 
September 2007.


FINDINGS OF FACT

1.  In a July 2003 decision, the RO denied entitlement to 
TDIU.  The veteran was notified of this decision and did not 
perfect a timely appeal thereto.  The decision therefore 
became final.  

2.  The veteran filed VA Form 21-4138, Statement in Support 
of Claim, on December 27, 2004, and requested that his claim 
of entitlement to TDIU be reopened.  

3.  The veteran was awarded a 70 percent disability 
evaluation for post-traumatic stress disorder (PTSD) 
effective December 27, 2004.    

4.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service connected disabilities 
alone prior to December 27, 2004.




CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 
2004 for the assignment of TDIU, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 
20.202, 20.302, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  The case was last 
readjudicated in a February 2006 statement of the case (SOC).  
The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and the 
transcript from the September 2007 Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the September 2007 Board hearing; 
service medical records; post-service VA and private medical 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date prior 
to December 27, 2004, for the award of TDIU must be denied.  
The veteran originally filed an application for TDIU in April 
2003.  His claim was denied in a July 2003 rating decision.  
The veteran submitted a timely notice of disagreement and a 
statement of the case was issued in June 2004.  However, the 
veteran did not submit a VA Form 9 until December 2004, 
outside the one year appeal period and more than 60 days 
after the issuance of a statement of the case.  Thus, the 
July 2003 rating decision became final.  See 38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  
 
On December 27, 2004, the veteran submitted a request to 
reopen his claim for TDIU.  A July 2005 rating decision 
increased the veteran's rating for PTSD to 70 percent and 
awarded TDIU based on a May 2005 examination, both effective 
December 27, 2004.  The veteran asserted that he was entitled 
to an effective date of June 2003, the date upon which he 
became unable to work.  

The effective date for the assignment of TDIU may be no 
earlier than a new application, at some point in time after 
the final July 2003 RO rating decision, or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that following the final July 2003 rating decision, VA 
received a notice of disagreement and issued a statement of 
the case, but the veteran failed to submit a VA Form 9 to 
perfect his appeal.  It was not until December 27, 2004, that 
the veteran made a request for TDIU in a VA Form 21-4138, 
Statement in Support of Claim.  The Board finds that the 
December 27, 2004, letter was the veteran's formal 
application to reopen his claim for TDIU as defined by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. § 
5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.

As to whether the record includes an earlier informal claim 
for TDIU, while the post-July 2003 record includes writings 
from the veteran, a hearing before the Board, and VA 
treatment records, none of these can be construed as an 
informal claim for TDIU.  As to whether the record 
established an earlier factual entitlement to TDIU, 
generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this regard, upon VA examination in May 2004, PTSD was 
described as producing occupational and social impairment 
with only occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  A May 2005 VA examination indicated that the 
combination of the veteran's PTSD and adjustment reaction 
significantly impaired his social functioning.  Accordingly, 
the examiner found the veteran would not be able to maintain 
gainful employment.  

Additionally, at a September 2007 hearing, the veteran 
asserted that his last date of employment was June 2003.  
Thus, he claimed that he should be awarded benefits from that 
date.  

While the veteran contends that his last date of employment 
was June 2003, and while the May 2004 examination shows 
intermittent periods of inability to perform occupational 
tasks, the veteran did not submit his claim to reopen until 
December 27, 2004.  Further, it wasn't until the May 2005 
examination that the examiner opined that the veteran's PTSD 
significantly impaired his ability to maintain gainful 
employment.  Therefore, the earliest effective date for an 
award of TDIU cannot be earlier than the date that the record 
shows he was precluded from following a substantially gainful 
occupation by his service-connected disabilities, or the date 
on which said evidence was received by the VA, whichever is 
later.  38 C.F.R. 
§§ 3.400, 4.16(b).

In this case, in the July 2005 rating decision, the rating 
specialist granted TDIU based on the May 2005 examination 
that stated the veteran was not able to maintain 
substantially gainful employment due to his PTSD.  The 
specialist assigned an effective date of December 27, 2004, 
the date the veteran filed his re-opened claim.

Hence, the Board cannot find a legal basis for an effective 
date prior to December 27, 2004.  38 C.F.R. § 3.157.  
Therefore, the claim of entitlement to an effective date 
earlier than December 27, 2004, for TDIU must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.

ORDER

Entitlement to an effective date, prior to December 27, 2004, 
for the award of a TDIU is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


